Citation Nr: 1818155	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  01-00 454A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a June 2016 statement, the Veteran requested to be scheduled for a Board hearing on the issue of entitlement to service connection for hepatitis C.  Although he has not been scheduled for the requested hearing, the Board finds that the below adjudication renders the Veteran's hearing request moot.

The issue on appeal was remanded by the Board multiple times, and by the United States Court of Appeals for Veterans Claims (Court) in October 2013, in order to adjudicate the preliminary issue of whether the character of the Veteran's discharge from service was a bar to VA benefits.  Notably, a February 2015 memorandum from the Chairman of the Board for Correction of Naval Records (Board for Correction) indicated that the Board for Correction had determined that an error existed warranting the issuance of a general discharge on March 21, 1968, the date his other than honorable discharge had previously been issued.   Thus, the Veteran's corrected character of discharge does not bar his entitlement to VA benefits.


FINDINGS OF FACT

1.  The evidence establishes that the Veteran at least as likely as not engaged in intravenous drug use (IVDU) during service as a result of symptoms associated with service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran's hepatitis C is at least as likely as not the result of IVDU during service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C. §§ 105, 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product or organ transplant before 1992 or hemodialysis; (b) tattoos or body piercing; (c) intravenous (IV) drug use (with the use of shared instruments); (d) high-risk sexual activity; (e) intranasal cocaine use (also with the use of shared instruments); (f) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (g) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See M21-1, III.iv.4.I.2.e (updated June 14, 2017).

According to the M21-1, the highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.

Medical evidence has established that the Veteran was diagnosed with hepatitis C in January 1999.  He applied for service connection for hepatitis C in September 2000.  Ongoing treatment reports and other evidence, including a November 2015 VA examination report, indicated that the Veteran required continuous medication to control his hepatitis C.

The Veteran's service treatment records (STRs) do not contain any indication that he was diagnosed with or treated for hepatitis C during service.  Notably, however, the evidence indicates that he was exposed to multiple risk factors for exposure to hepatitis C during service, including IVDU and obtaining tattoos.  His STRs also indicate that he suffered from appendicitis during service and he reported receiving a blood transfusion as a result of an appendectomy.  

Multiple medical evaluations and examinations reports of record considered the etiology of the Veteran's hepatitis C.  Most notably, during a psychological evaluation conducted in April and May 2014, the Veteran gave a detailed report of his history of drug use.  He reported using needle drugs up through 2001, when he went through a drug rehabilitation program for six months following his first release from prison in 2001.  Based on this history, the clinician opined that the Veteran's hepatitis C was likely contracted using needle drugs, mostly cocaine, during his Vietnam service.  

In a June 2017 VA examination report, the VA examiner reviewed the evidence of record and provided several opinions with respect to various reported risk factors for the Veteran's hepatitis C.  The examiner first gave an opinion concluding that it was less likely than not that the Veteran's hepatitis C was incurred as a result of tattoos obtained during service.  Here, the examiner noted that the Veteran had more probable risk factors for hepatitis C.  With respect to the Veteran's reported blood transfusion, the examiner noted that the record did not contain evidence of such blood transfusion.  Moreover, the examiner noted that excessive blood loss during a typical appendectomy, requiring a blood transfusion during or after the procedure, would be very rare, and that he such would be expected to have been noted on the hospital records.  He further noted that he would have been expected to be hospitalized for more than three days in such a case.  

The examiner further noted that the Veteran's alcoholism, for which service connection was granted, in association with service connection posttraumatic stress disorder (PTSD) was not a significant risk factor for hepatitis C, directly, but that, as noted by a prior June 2014 VA examiner, alcoholism was a high risk factor for other behavior related to hepatitis C.  

After considering the evidence, the examiner concluded that the most likely cause for the Veteran's hepatitis C was his prior IVDU.  In providing this opinion, the examiner referenced medical literature and the Veteran's reports of IVDU.  The examiner noted, however, that the Veteran subjectively reported his IVDU use beginning in service and continuing through 2001, but that he also denied IVDU on several occasions. 

The Board notes that VA disability compensation is not payable for disability due to a veteran's own willful misconduct or disability resulting from abuse of alcohol or drugs.  38 C.F.R. § 3.301(a), (b).  The use of drugs to the point of addiction is considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Significantly, however, where the use of drugs or addiction to drugs results from a service-connected disability it will not be considered of misconduct origin.  See 38 U.S.C.A. §§ 105(a), 1110; 38C.F.R. § 3.301(c)(3); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, the question before the Board is whether the Veteran's IVDU is the result of service-connected disability. 

Here, extensive evidence, including medical evidence and lay reports, indicates that the Veteran began his IVDU during service, approximately concurrent to when he began abusing alcohol.  In a statement dated in April 2005, the Veteran's former brother-in-law, C. M., noted that he had known the Veteran for more than 50 years.  He reported that the Veteran had changed after coming back from his first tour of service in Vietnam and that he exhibited signs of paranoia, had violent dreams, was very jumpy, and begun to abuse both alcohol and drugs.  

Additionally, in a July 2010 mental status examination report, included with records obtain from the Social Security Administration, noted that the Veteran began abusing alcohol daily during service in 1966, after a traumatic incident in Vietnam, and that he then started using cocaine on the weekends.  The report noted that he abused drugs and alcohol until his separation from service.  He reportedly stopped using cocaine for a period of time after his separation from service, but did continue drinking. 

Based on this evidence, the Board finds that it is reasonable to conclude that the Veteran's IVDU began during service, incidental to his alcohol abuse.  As noted in the July 2010 mental status examination, the Veteran began using alcohol daily after a reported traumatic incident during service, and he thereafter began using cocaine on the weekends.  Given that service connection has been granted for PTSD and for alcoholism in conjunction with PTSD, with symptoms of PTSD beginning during service following traumatic incidents, the Board finds that the evidence has established that the Veteran's IVDU during service is at least as likely as not the result of service-connected PTSD, and therefore, not due to willful misconduct.  See 38 C.F.R. § 3.301(c)(3).

In making this determination, the Board also notes that although the June 2017 VA examiner questioned the credibility of the Veteran's reports of IVDU beginning during service, the examiner appears to have misinterpreted the April 2005 statement from the Veteran's former brother-in-law as saying that the Veteran's began using drugs after his military service.  Notably, however, the statement clearly indicated that the Veteran began using drugs during service, about the same time that he began using alcohol.  Moreover, the examiner did not specifically consider the July 2010 mental status examination, which clearly contained the Veteran's report of beginning drug use on the weekends during service, after a traumatic incident.

The evidence is thus at least evenly balanced as to whether the Veteran's IVDU began during service as a result of symptoms associated with service-connected PTSD, and as to whether his hepatitis C was incurred as a result of such IVDU.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hepatitis C is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for hepatitis C, any deficiency as to VA's duties to notify and assist, with respect to this claim, is harmless.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


